Citation Nr: 0102201	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  97-33 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for low back pain with 
sciatica on the right, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a temporary total rating for convalescent 
purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel



INTRODUCTION

The appellant served on active duty from January 1974 to 
April 1977.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1997 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), wherein an increased rating for service 
connected low back pain with sciatica was denied, as was a 
temporary total rating for convalescent purposes. 


REMAND

The appellant is service connected for low back pain with 
right-sided sciatica which has been assigned a 10 percent 
evaluation.  Service medical records reveal that the 
appellant had been scheduled in service for surgery for a 
probable herniated nucleus pulposus in service, but had 
refused.  The record reveals that sometime in 1994, which was 
many years after service, the appellant had a fall at work 
that resulted in a back injury.  He underwent discectomies in 
1994, and additional back surgeries in 1996 with post-
surgical complications that necessitated an extended period 
of convalescence.  

In the June 1997 rating decision on appeal, the RO confirmed 
and continued the 10 percent evaluation for low back pain 
with sciatica on the basis that the service connected back 
disability had not increased in severity, but that the 
additional surgeries, and post-surgical complications were a 
result of a non-service connected back disability.  Likewise, 
a temporary total rating for convalescence pursuant to 
38 C.F.R. § 4.30 was denied as the surgery and convalescence 
was held to be for a non-service connected condition.  The 
appellant has contended that his service connected back 
disability predisposed him to greater injury at the time of 
his post-service accident.

At the time of a VA examination conducted in November 1982, 
the appellant reported 5-6 hospitalizations post-service for 
his back.  These records have not been developed.  Records 
regarding his 1994 work accident and 1994 discectomies have 
not been developed.  Finally, the appellant filed a Social 
Security Administration disability claim in September 2000, 
and the records and medical examination(s) associated with 
this claim must be obtained.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

This Remand serves as notice to the appellant that competent 
evidence that supports his contentions that his current back 
disability is related to his service connected back 
disability has not been presented.  If he has such evidence, 
he must submit it.

The Board holds that the issue of entitlement to a temporary 
total rating for convalescence is inextricably intertwined 
with the issue of whether the present back disability is part 
of the service connected back disability.  Therefore this 
issue will be held in abeyance pending the conclusion of the 
development below.

Accordingly, this case is REMANDED for the following:

1.  The appellant must adequately 
identify and the RO attempt to obtain any 
outstanding medical evidence, which 
includes records from the reported 5-6 
hospitalizations post-service for his 
back, records associated with the 1994 
work accident, and records associated 
with discectomies in 1994.  The RO should 
also obtain the records associated with 
the Social Security Administration 
disability claim including reports of any 
medical examination(s) and the findings 
of the Social Security Administration.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a Supplemental 
Statement of the Case.  The Supplemental 
Statement of the Case must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

3.  At the completion of the 
aforementioned development, the RO should 
obtain a medical opinion as to whether 
the appellant's current back disability 
is as likely as not related to his 
service connected back disability or to 
an intervening non-service connected 
event.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



